Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
	Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/14/2022 has been entered.
None of the claims 1,6,14,21,23 and 28-42 allowed in the Notice of Allowance mailed 05/16/2022 is amended. An IDS on 07/14/2022 is filed with the RCE.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 07/14/2022 was filed after the mailing date of the Notice of Allowance on 05/16/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter

3.	Claims 1,6,14,21,23 and 28-42  allowed. 
The following is an examiner’s statement of reasons for allowance: 
The Examiner has reviewed all the references cited in the IDS filed 07/14/2022 and they do not affect the Reasons for Allowance mailed 05/16/2022.
Examiner has conducted Keyword Search in East for USPG-PUB, USPAT, USOCR, FPRS, EPO, JPO, Derwent, IBM_TDB and FIT databases, searched Dialog and Google database for NPL references, reviewed the references cited in the IDSs’ filed 04/15/2020,  06/12/2018, and filed 07/14/2022, and reviewed child Application 16/596645 which is a CIP of the instant application.
Examiner believes that the record of the prosecution as a whole does make clear his or her reasons for allowing a claim or claims. The examiner’s actions and the applicant’s replies filed 10/19/2021, see pages 13-17 outlining the reasons for overcoming the rejections under 35 USC 101 submitted in the Office Action filed 06/01/2021 make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. 
The most pertinent prior art of record includes Watkins et al. [US 2014/0052563 A1], hereinafter Watkins cited in the Non-Final Rejection mailed 08/06/2020 discloses a system allowing users to search inventory pages for diamonds, where the user is able to input criterion by selecting different features of the diamond in order to receive tailored results. Watkins discloses where users can select categories based on color, rank and based on the clarity grading. The user may then be presented with search results that meet the criteria provided, where the results may be sorted based on the characteristics that the user has selected. The user may put forth additional search inputs and the results may be provided based on the criteria and sorted information provided. The system may allow for other preferences and matches to occur. The results may be displayed in tabular format via a user interface. 
Furthermore, US 20180268458 A1 Tiberiu Popa, hereinafter Popa generally discloses a system which generates automated recommendations for retail application based upon user information, in which user feedback is sought out, and used to aid the system in providing quality recommendations. Where a survey may be executed by pulling a combination of face and frame images automatically, where the system can rank the most fitted face/frame combination based on user’s perceptions. The first database obtains users votes through various mechanisms, where the classifications are modified as eyewear frames which may be purchased. The ratings of these images from the survey are stored together with the face and eyewear classifications with the second database from which the most popular combinations can be found. Users can vote on the images, by giving each image a rating to indicate how much they like the visual appeal of the glasses upon a person’s face, the frame recommendation study use the survey votes in order to provide more tailored product recommendations based on the user information and the feedback provided by the user(s). 

	Claims 1, 28-30, 37-40:

Regarding claim 1, Watkins, Popa, and any of the prior art of record, alone or combined, neither teaches nor renders obvious the limitations of claim 1, as a whole,  specifically generating, for display on the remote portal, a first set of diamond listing cards, each diamond listing card of the first set of diamond listing cards corresponding to a respective diamond listing of the first set of diamond listings, displaying a first diamond listing card of the first set of diamond listing cards on the remote portal, the first diamond listing card corresponding to a first diamond listing of the first set of diamond listings and depicting an image of a diamond and one or more diamond features of the diamond, receiving a swipe gesture over the first diamond listing card, the swipe gesture having a gesture direction, the gesture direction indicating a user preference regarding the first diamond listing, in accordance with receiving the swipe gesture, incrementing a modification metric in accordance with the user preference, and in response to the modification metric exceeding a threshold, determining a set of updated search parameters; automatically obtaining a second set of diamond listings from the database using the determined set of updated search parameters, generating, for display on the remote portal, a second set of diamond listing cards, each diamond listing card of the second set of diamond listing cards corresponding to a respective diamond listing of the second set of diamond listings, the second set of diamond listing cards having a presentation order determined in accordance with the determined set of updated search parameters, and displaying a diamond listing card of the second set of diamond listing cards on the remote portal.

The reasons for allowance for dependent claims 28-30, 37-40 are the same as established for the base claim 1.

Claims 6, 31-32:
Regarding claim 6, Watkins, Popa, and any of the prior art of record, alone or combined, neither teaches nor renders obvious, specifically the limitations, as a whole,  comprising receiving, via the touchscreen display, a swipe gesture on the first precious gem listing card of the client device; responsive to the swipe gesture having a first gesture direction causing the first precious gem listing card to move off the touchscreen display in a first direction corresponding to the first gesture direction, and incrementing a modification metric corresponding to at least one of the first precious gem feature or the second precious gem feature; responsive to the swipe gesture having a second gesture direction, different from the first gesture direction 3Attorney Docket No. HYDOOO1.USU1 causing the first precious gem listing card to move off the touchscreen display in a second direction corresponding to the second gesture direction, and decrementing the modification metric, and in response to the modification metric exceeding a threshold, determining a set of updated search parameters corresponding to the first precious gem feature and the second precious gem feature, automatically obtaining a second set of precious gem listings using the set of updated search parameters, and displaying a second precious gem listing card corresponding to a second precious gem listing of the second set of precious gem listings on the touchscreen display of the client device, an order of the second set of precious gem listings determined in accordance with the set of updated search parameters.

The reasons for allowance for dependent claims 31-32 are the same as established for the base claim 6.

Claims 14, 33-35:

Regarding claim 14,  Watkins, Popa, and any of the prior art of record, alone or combined, neither teaches nor renders obvious, specifically the limitations, as a whole,  comprising a server configured to generate, for display on the access portal, a first set of diamond listing cards corresponding to the first set of diamond listings that is selected according to the search request and the search parameters, cause the access portal to display a first diamond listing card of the first set of diamond listing cards, the first diamond listing card corresponding to a first diamond listing of the first set of diamond listings and depicting an image of a diamond and one or more diamond features of the diamond, and 4Attorney Docket No. HYDOOO1.USU1 in accordance with receiving, at the touchscreen display, a swipe gesture on the first diamond listing card,  increment a modification metric corresponding to a search parameter of the search parameters, the swipe gesture indicating a negative preference regarding the first diamond listing, in response to the modification metric exceeding a threshold determine a set of updated search parameters, automatically obtain a second set of diamond listings using the set of updated search parameters; generate, for display on the access portal, a second set of diamond listing cards corresponding to the second set of diamond listings, the second set of diamond listing cards having an order determined in accordance with the set of updated search parameters,  and cause the access portal to display a second diamond listing card of the second set of diamond listing cards.

The reasons for allowance for dependent claims 33-35 are the same as established for the base claim 14.

Claims 21, 23, 36, 41-42:
Regarding claim 21,  Watkins, Popa, and any of the prior art of record, alone or combined, neither teaches nor renders obvious, specifically the limitations, as a whole,  comprising receiving a second user input indicating a preference regarding the first diamond listing, the second user input comprising a swipe gesture on the first diamond listing card, in response to the swipe gesture having a first gesture direction, incrementing a first modification metric, and 5Attorney Docket No. HYDOOO1.USU1 in response to the first modification metric exceeding a first threshold, updating at least one of the search parameters or the relative ranking in a first manner, in response to the swipe gesture having a second gesture direction, incrementing a second modification metric,  and, in response to the second modification metric exceeding a second threshold, updating at least one of the search parameters or the relative ranking in a second manner different from the first manner, automatically obtaining a second set of diamond listings using the at least one of the updated search parameters or the updated relative ranking; and displaying, in the user interface, a second diamond listing card that corresponds to a second diamond listing of the second set of diamond listings, the second set of diamond listings having an order determined in accordance with the at least one of the updated search parameters or the updated relative  ranking.

The reasons for allowance for dependent claims 23, 36, 41-42 are the same as established for the base claim 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

NPL  reference : Mondera.com [NPL Prior art cited in the Notice of Allowance mailed 01/28/2022] discloses that Moderna.com website being debuted 08/16/1999 will be a trusted source for the world's best selection of diamonds and precious stones, jewelry and other luxury products, empowering consumers worldwide to make educated, confident purchases, at substantial savings because of the reduced cost of distribution via the Internet.

 Foreign reference:  CN 101344949 A [Foreign reference cited in the Notice of Allowance mailed 01/28/2022] discloses, see FIG. 2, a user interface of the interactive search initiation module, allowing a user to visually select a diamond shape including a common shape of diamond, round, princess, emerald, olivary, oval, radiation-shaped, drop-shaped, and heart-shaped in selecting one or more shape they like along with viewing a diamond pattern, a diamond price range input box for the user to input highest price and lowest price of diamond according to his capacity. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756. The examiner can normally be reached Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH C GARG/Primary Examiner, Art Unit 3625